UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-6750


ALLEN R. LAMONT,

                      Plaintiff – Appellant,

          v.

SGT. CREWS; CPT. MAURICE,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:14-cv-00853-CMH-IDD)


Submitted:   August 27, 2015                 Decided:   September 1, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen R. Lamont, Appellant Pro Se. Margaret Hoehl O’Shea, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Allen R. Lamont appeals the district court’s order denying

relief   on   his     42   U.S.C.   § 1983    (2012)      complaint.         We   have

reviewed the record and find no reversible error.                      Accordingly,

we   affirm     for   the    reasons   stated        by   the     district    court.

Lamont v. Sgt. Crews, No. 1:14-cv-00853-CMH-IDD (E.D. Va. May 1,

2015).     We dispense with oral argument because the facts and

legal    contentions       are   adequately    presented        in   the   materials

before   this    court     and   argument    would    not   aid      the   decisional

process.



                                                                             AFFIRMED




                                        2